Citation Nr: 1429243	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) as due to herbicide exposure and tobacco use. 

4.  Entitlement to service connection for a disability manifested by numbness and weakness of the bilateral lower extremities, to include as due to herbicide exposure. 

5.  Entitlement to service connection for a cardiac disability other than ischemic heart disease, to include as due to herbicide exposure and secondary to service-connected posttraumatic stress disorder (PTSD). 


6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance for a spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970 and from June 1971 to October 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the claims file is currently held by the RO in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in December 2011.  He also testified before a Decision Review Officer (DRO) at the RO in August 2008.  Transcripts of the hearings are of record.  

In March 2012, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

FINDINGS OF FACT

1.  The claim for service connection for a skin disability was initially denied in an unappealed October 2002 rating decision.  

2.  The evidence received since the October 2002 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  A chronic skin disability, currently diagnosed as dyshidrotic eczema, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include exposure to herbicides.

4.  A chronic lung disability, currently diagnosed as COPD, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include exposure to herbicides.

5.  A chronic disability of the bilateral lower extremities, currently diagnosed as bilateral peripheral neuropathy and pedal edema, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include exposure to herbicides.

6.  The Veteran does not have a chronic cardiac disability other than service-connected ischemic heart disease.

7.  The Veteran's wife is not able to care for her daily needs and protect herself from the hazards incident to her environment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
2.  A chronic skin disability was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

3.  A chronic lung disability was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

4.  A chronic disability of the lower extremities manifested by numbness and weakness was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

5.  A cardiac disability other than ischemic heart disease was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6.  The criteria for SMC based on the need for aid and attendance of a spouse are met.  38 U.S.C.A. §1521(d), (s); 38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for a skin disability was initially denied in an October 2002 rating decision.  The RO determined that a chronic skin condition did not begin during service and was not caused by an event during active duty.  The Veteran did not appeal the October 2002 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The evidence received since the October 2002 rating decision includes the Veteran's contentions that a chronic skin condition was incurred due to herbicide exposure during active duty service in the Republic of Vietnam.  Service records confirm the Veteran's Vietnam service and his exposure to herbicides is presumed.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's statements are new as service connection as due to herbicide exposure was not previously considered and they are material as they raise a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening of the claim for entitlement to service connection for a skin disability is granted.  


Service Connection and Reopened Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Lung Disability

The Veteran contends that service connection is warranted for a chronic lung disability as it was incurred due to herbicide exposure or tobacco use during active duty service.  The record establishes a current disability; clinical records from various VA facilities document findings and treatment for a chronic lung condition diagnosed as COPD.  The diagnosis was confirmed by VA pulmonary function tests (PFTs) conducted throughout the claims period and COPD/emphysema was also identified upon VA examination in May 2012.  

An in-service injury is also present.  Service records document the Veteran's hospitalization in a naval medical facility at Camp Lejeune for an acute viral respiratory disease and pneumonia in April 1969.  Pneumonia was again diagnosed in May 1970 and the Veteran complained of shortness of breath in August 1971.  At that time, the Veteran's breathing problems were attributed to smoking and he was advised to quit.  Additionally, service records confirm the Veteran's presence in Vietnam during active duty service and his exposure to herbicides is therefore presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.   The first two elements of service connection-a current disability and in-service injury-are established.  

VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  COPD is not subject to presumptive service connection based on exposure to herbicides; however, the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's COPD as due to herbicide exposure, the Board will determine whether service connection is warranted as directly due to active duty service and exposure to herbicides.  

Regarding the third element of direct service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service and post-service records do not indicate such a relationship.  Although service records document findings of acute respiratory conditions, there is no indication that the Veteran was diagnosed with a chronic respiratory or pulmonary disability during active duty.  He complained of a recurring cough in January 1971 at the San Francisco VA Medical Center (VAMC) between his two periods of active service, but was diagnosed with acute bronchitis.  His lungs and chest were normal at the September 1971 examination for separation  and he specifically denied a history asthma, shortness of breath, or a chronic cough on the accompanying report of medical history.  There is also no medical evidence of a chronic lung condition until many years after service.  The Veteran was diagnosed with COPD in January 1993, more than 20 years after discharge, at the Fort Harrison VAMC.  He complained of a productive cough since service during a January 1980 VA examination, but the examiner only diagnosed a history of acute bronchitis and pneumonia.  The January 1980 examiner also observed that the Veteran continued to smoke at a moderately heavy level.  

The weight of the competent medical evidence is also against the claim for service connection.  The Veteran testified in December 2011 that he was told in approximately 1990 by a VA physician that his COPD was due to herbicide exposure based on the severity of disease and the Veteran's age.  A February 2001 VA PFT report documents that the Veteran's lung age was "more than 100 y[ears]," but his treatment records do not contain any probative medical opinion linking his COPD to an incident of active service, to include herbicide exposure.  In March 1998, a private doctor noted the Veteran's reports of Agent Orange-related atrophy of the lungs, but this finding, made under the "past medical history" section of the private hospital's emergency department report, was clearly based on the Veteran's own reported history and was not based on a review of any objective evidence.  The failure of the private physician to base the statement on any objective evidence, such as the Veteran's past medical records which do not document the onset of a chronic lung disease until decades after service, renders the opinion of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).

Additionally, the competent medical evidence establishes that the Veteran's COPD is the result of his history of smoking and not related to in-service herbicide exposure.  Medical and lay evidence in the claims file documents the Veteran's 48 year smoking history and the May 2012 VA examiner noted the Veteran smoked up to three packs per day.  While still on active duty in August 1971, the Veteran was advised to stop smoking to improve his breathing and lung problems.  VA treatment records dated throughout the claims period also consistently show that the Veteran was advised to cease smoking.  Furthermore, a VA examiner who physically examined the Veteran and reviewed the complete claims file in May 2012 specifically opined that the Veteran's COPD was due to his long history of heavy tobacco use.  The examiner noted the lack of a chronic lung condition during service, the absence of any in-service exposures (including herbicides) associated with lung disease, and the findings of normal lungs and the Veteran's denial of lung complaints at the September 1971 separation examination.  

Although the Veteran smoked in service and has reported that the military actively encouraged tobacco use, the Board notes that service connection is precluded for disabilities attributable to a claimant's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013) (applying to claims filed after June 9, 1998).  In addition, the language of the statute and regulation encompasses addiction to tobacco use during service resulting in later disease from continued use.  The Veteran was cautioned during service in August 1971 to stop smoking in response to complaints of shortness of breath, and he continued to smoke heavily from that time until April 2012.  Thus, service connection is not possible for disabilities due to tobacco use. 

The Board has considered the Veteran's statements regarding the etiology of his COPD.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While COPD is not a chronic disease under 38 C.F.R. § 3.309(a), a credible report of continuous symptoms since service can support a claim under 38 C.F.R. §§ 3.303(a) and (d).  However, in this case, the competent medical evidence establishes that the Veteran's COPD is due to his length and continuous tobacco use since service.  The Board finds that his reports of a recurring cough since active duty are not sufficient to establish service connection for COPD as they are outweighed by the evidence against the claim.   The Veteran is also not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of a chronic cough, but finds that his opinion as to the cause of his respiratory symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The medical conclusions and opinions from the May 2012 VA examiner and the Veteran's own treating physicians also clearly outweigh the Veteran's lay statements regarding the etiology of his COPD.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service.  In addition, the weight of the competent evidence is clearly against the claim and establishes the Veteran's COPD is due to his long history of heavy tobacco use.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty and service connection is precluded for COPD under 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300.


Leg and Skin Disabilities

The Veteran contends that service connection is warranted for chronic skin and lower extremity conditions as they were incurred due to herbicide exposure during active duty service.  The record establishes current disabilities; VA examinations performed in May 2012 included diagnoses of dyshidrotic eczema and bilateral lower extremity peripheral neuropathy.  VA treatment records also document treatment for various acute skin conditions, such as lesions, ingrown hairs, and tinea pedis, and lower leg edema intermittently throughout the claims period.  Current disabilities are therefore demonstrated.  

An in-service injury is also established.  Service records are negative for complaints or treatment related to the Veteran's skin or legs, aside from some minor burns incurred in August 1969.  The Veteran's skin and lower extremities were both normal upon physical examination in September 1970 and September 1971 in connection with his discharge.  However, as noted above, service records establish the Veteran was present in Vietnam during active duty and his exposure to herbicides is presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.   An in-service injury is therefore present.  

Service connection is available for some disabilities as presumptively associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  Eczema and the other skin conditions noted in the VA treatment records are not subject to presumptive service connection based on exposure to herbicides.  Early-onset peripheral neuropathy (formerly "acute and subacute peripheral neuropathy") is capable of presumptive service connection, but must manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (amended effective September 6, 2013).  As discussed in further detail below, the medical and lay evidence in this case establishes that the Veteran's peripheral neuropathy of the legs did not have its onset until 1997 after a cerebrovascular accident (CVA).  Therefore, presumptive service connection as a disease associated with herbicide exposure is not appropriate.  However, the Board will address whether service connection is warranted for the claimed disabilities as due to herbicide exposure on a direct basis.  
See Combee, supra.

Service and post-service records do not support a link between the Veteran's current disabilities and in-service herbicide exposure.  No chronic skin or lower extremity conditions were identified during service and the Veteran's skin and legs were normal at the September 1970 and September 1971 separation examinations.  He also specifically denied a history of skin disease, cramps in the legs, or lameness on the accompanying report of medical history.  There is also no medical evidence of skin or leg problems until many years after the Veteran's discharge from active duty.  VAMC clinical records do not show treatment for the skin or legs until May 1986, 15 years after service, when tinea pedis was diagnosed during a period of psychiatric hospitalization, and February 1989 when the Veteran was diagnosed with pedal edema of both legs.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's claimed disabilities were present in service or in the year immediately after.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
      
The competent medical evidence also links the Veteran's lower extremity diagnoses with etiologies other than herbicide exposure.  The initial finding of lower extremity edema in February 1989 was associated with the Veteran's employment as a nursing assistant and security guard-positions that required walking and standing.  Additionally, the Veteran has manifested venous insufficiency and vascular abnormalities since July 1991 when a brain MRI demonstrated an arteriovenous malformation.  He has received treatment for chronic leg edema since June 2000 and the May 2012 VA cardiac examiner opined that the Veteran's edema was due to mild venous insufficiency which was itself a result of the Veteran's body habitus.  The Veteran also experienced a CVA in March 1997 and VA neurologists have consistently attributed his lower extremity peripheral neuropathy to residuals of the stroke.  Records from the Portland VAMC document findings of hyperreflexia and loss of sensation in the bilateral lower extremities consistent with stroke residuals.  The neurologists also found that the Veteran's bilateral symptoms were likely due to localized femoral neuropathy or compression neuropathy.  The May 2012 VA neurology examiner opined that the Veteran's current peripheral neuropathy of the legs was not a result of service and exposure to herbicides, noting the long period between the Veteran's exposure and the onset of symptoms (coinciding with the 1997 CVA) and the negative service records and normal findings at separation.  Although the VA examiner did not provide any other rationale in support of the medical opinion, the Board notes that there is no competent medical evidence weighing in favor of the Veteran's claim. 

The weight of the medical evidence is also clearly against a link between the Veteran's claimed skin condition and herbicide exposure.   None of the Veteran's treating physicians have identified such a nexus, and the Veteran's reports of lipomas and cracked and bleeding skin due to Agent Orange are not supported by the medical records.  The Veteran underwent biopsies of cysts of the shoulder and gums in February 1997 and June 2006, but there is no indication that these were part of a chronic process or due to Agent Orange exposure 30 years earlier.  The Veteran complained of blisters on his hands during a February 1992 visit to the Fort Harrison VAMC, but attributed the skin problem to an increase in nerves.  Furthermore, the May 2012 VA dermatological examiner provided a medical opinion against the claim, noting that there was no evidence of a rash consistent with eczema during service, the separation examination was negative for evidence of a skin condition, and the Veteran did not manifest a skin disability consistent with herbicide exposure.  As with the claim for service connection for a leg disability, the record is entirely negative for competent medical evidence in support of the claim. 

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's leg or skin conditions are chronic diseases under 38 C.F.R. § 3.309(a), but a credible report of continuous symptoms since service can support a claim under 38 C.F.R. §§ 3.303(a) and (d).  The Board finds that the Veteran has not reported a clear continuity of symptoms with respect to either claim.  During the May 2012 VA dermatological examination, the Veteran dated the onset of skin symptoms to 1969 during service, but he has never reported experiencing ongoing manifestations since that time.  The Veteran also testified at the December 2011 hearing that he did not seek treatment or report problems with his legs until 1993 or his skin until the 1970s, well after discharge.  The Board therefore finds that the Veteran has not reported a continuity of symptoms since service with respect to either claim.  
The Board has also considered the Veteran's statements connecting his disabilities to service and herbicide exposure.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has chronic skin and lower extremity conditions which are due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  His lay statements are therefore clearly outweighed by the competent medical evidence which universally weighs against the claims.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's skin and lower extremity disabilities was many years after his separation from active duty.  In addition, the weight of the competent evidence is clearly against the claims.  The Board has considered the Veteran's statements, but finds they are outweighed by the findings of objective medical providers and examiners.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Cardiac Disability

The Veteran contends that service connection is warranted for a chronic cardiac disability as it was incurred due to service and herbicide exposure; or, in the alternative, that it is secondary to service-connected PTSD.  The Veteran is already in receipt of service connection and compensation for ischemic heart disease/coronary artery disease (CAD).  This decision is therefore limited to consideration of whether service connection is warranted for a cardiac disability other than ischemic heart disease. 

After review of the evidence, the Board finds that the Veteran does not have a chronic cardiac disability other than service-connected ischemic heart disease and CAD.  Service records are entirely negative for cardiac-related complaints or treatment and the Veteran's heart was normal upon examination for separation in September 1970 and September 1971.  He also specifically denied experiencing pain or pressure in the chest and heart palpitations on the accompanying report of medical history.  

Post-service records are also negative for evidence of a chronic cardiac condition other than ischemic heart disease.  Chest X-rays and cardiac examinations were normal until June 2000 when the Veteran reported a previous history of heart failure and a heart attack during an examination at the Billings VA Community Based Outpatient Clinic (CBOC).  Treatment records do not confirm these reports, and a January 2003 VA physician found that the Veteran's complaints of recurrent chest pain were related to reflux without evidence of cardiac disease.  The Veteran was diagnosed with acute coronary syndrome in December 2003 at the American Lake VAMC and since that time has received consistent treatment for CAD; however, treatment records do not document any other cardiac diagnoses or treatment for any other heart-related conditions. 

VA examinations conducted in March 2011 and May 2012 also do not support the Veteran's claim.  The March 2011 VA examiner identified ischemic heart disease, but there were no additional diagnoses and the examiner found that the Veteran did not have congestive heart failure.  Similar findings were also made upon VA cardiac examination in May 2012; the examiner identified atherosclerotic cardiovascular disease with no other cardiac conditions observed.  In fact, other cardiac diagnoses were specifically ruled out on the May 2012 examination report.  Physical examination of the Veteran's heart and a 30 day Holter monitor test were also normal.  

The Veteran testified in December 2011 that he was diagnosed with congestive heart failure in the early 1990s and with a "slow valve" and arrhythmia at the Portland VAMC.  He reported a similar history at the May 2012 VA examination, but the examiner found no evidence of any cardiac abnormalities other than ischemic heart disease/CAD.  The Board notes that lay persons, such as the Veteran, are competent to identify the presence of certain disabilities such as tinnitus and varicose veins.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002), Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007).  However, in this case, the Board finds that the Veteran is not capable of establishing the presence of a chronic cardiac disability other than ischemic heart disease.  He has no medical training and the disability on appeal requires more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  The symptoms reported by the Veteran could be indicative of or due to any number of conditions.  Disabilities of the heart are also by their very nature complex.  In this case, the Board finds that there must be competent medical evidence to the effect that the claim is plausible, especially as the Veteran is already service-connected for one cardiac disability and this case involves whether he manifests a separate and distinct condition.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Thus, the weight of the evidence is against a finding of any current cardiac disability other than ischemic heart disease due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied. 


Aid and Attendance for the Veteran's Spouse

The Veteran contends that SMC in the form of aid and attendance is warranted for his spouse.  The evidence of record establishes that the Veteran's wife has been diagnosed with multiple sclerosis (MS) and the Veteran contends that she is unable to care for herself due to symptoms associated with MS.  

SMC is warranted if a veteran's spouse is helpless or so nearly helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 1515(1)(E) (West 2002); 38 C.F.R. § 3.351(b) (2013).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran's spouse shall be considered to be in need of regular aid and attendance if: he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).  

The criteria to establish a factual need for aid and attendance are listed under 38 C.F.R. § 3.352(a).  Aid and attendance is warranted if the following criteria are met: the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made. The particular personal functions which the claimant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such that it would require her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

After review of the entire record, the Board finds that the evidence is in equipoise regarding whether the Veteran's wife is in need of regular aid and attendance.  Prior to May 2010, the evidence shows that the Veteran's wife remained essentially independent in her activities and did not require care or assistance on a regular basis.  An April 2006 examination report from a private physician shows that the Veteran's wife was not currently having any problems and only experienced some right-sided weakness.  She was ambulatory and used a cane and occasionally a walker.  A June 2007 report of medical examination for aid and attendance also noted that the Veteran's wife could walk unaided, was not restricted in her ability to feed, bathe, and dress, and she was able to clean the house.  She was also not bedridden, blind, did not require nursing care, and was able to leave the house without assistance.  

The evidence dated from May 2010 to the present is limited to the Veteran's reports of his wife's status during mental health treatment at the Portland VAMC and his testimony at the December 2011 hearing.  He stated in May 2010 that his wife's condition had worsened and she was no longer able to move around on her own; she required a leg brace and the use of a walker.  Almost a year later, in February 2011, the Veteran reported that he was the primary caregiver for his wife and described her bathtub transfers as "painful."  The Board interprets this statement as meaning that the Veteran must physically lift and carry his wife in and out of the bathtub.  He provided similar reports at the December 2011 hearing, testifying that his wife was unable to get out of the bathtub unaided.  He also testified that her symptoms of MS fluctuated in their severity; some days she was able to function independently, but after an attack of symptoms (which occurred approximately once a month), she required assistance.  The Veteran also needed to lift his wife in and out of her wheelchair.  

The evidence therefore establishes a progressive worsening of Veteran's wife's MS symptoms throughout the claims period.  Although the record does not contain lay or medical evidence describing her condition dated after December 2011, the Board notes that her private physician described her disease as having progressive features with relapsing remitting symptomatology.  It is clear that her MS does not result in blindness and she is not a patient in a nursing home, but it is also clear that her condition would not have improved with the passage of time and is more likely to have worsened.  Based on the Veteran's credible reports regarding his wife's condition, the Board finds that she requires care or assistance on a regular basis to include help bathing, transferring to and from her wheelchair, and more significant help during periods of MS symptom flare-ups.  The evidence is at least in equipoise regarding whether the Veteran's wife meets the factual criteria for an award of SMC based on the need for aid and attendance, and the Board will resolve any doubt in favor of the Veteran and grant the claim.  


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims to reopen service connection for a skin disability and entitlement to an award of SMC based on aid and attendance, additional notice or assistance is not required.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

With respect to the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2007 and September 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the September 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the record indicates the Veteran is in receipt of benefits from the Social Security Administration (SSA), the record also establishes that his disability compensation is based solely on psychiatric disabilities.  Thus, records from the SSA are not relevant to the current claims before the Board and their procurement is not necessary under the duty to assist.  Golz v. Shinseki, 590 F.3d 1317, 1323   (2010) (VA is required to assist the veteran in obtaining SSA records as long as a reasonable possibility exists that the SSA records are relevant to the claim).  

The Board also finds that VA has complied with the March 2012 remand orders of the Board.  In response to the Board's remand, the Veteran was provided VA examinations and medical opinions in May 2012 to determine the nature and etiology of the claimed disabilities.  The RO also obtained treatment records from numerous VA facilities and associated the records with the Veteran's virtual claims file.  The RO did not request records from the Indianapolis RO as ordered in the March 2012 remand, but further review of the claims file indicates that records from this facility are not relevant to the current claims before the Board.  In connection with claims filed many years ago, the Veteran indicated that he had received treatment at the Indianapolis VAMC, but in April 1983 and November 1983 statements he clarified that the treatment was for PTSD and recurrent hematochezia.  These conditions are not part of the current appeal and records from the Indianapolis VAMC are not relevant and their procurement is not required by the duty to assist.  

The March 2012 Board remand also ordered that the Veteran should be asked to complete medical release forms for private physicians identified during the December 2011 hearing as treating his wife's MS.  He was provided releases as attachments to an April 2012 duty to assist letter.  The Veteran responded with a telephone call to VA and stated that he was not familiar with the doctors listed in the April 2012 letter.  He asked that VA move forward with the case without records from the private doctors.  Therefore, additional efforts to obtain the private treatment records identified by the Veteran as treating his wife are not necessary.

Finally, the case was readjudicated in an October 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board and complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a skin disability is granted.

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a lung disability, to include as due to herbicide exposure and tobacco use, is denied. 

Entitlement to service connection for a disability manifested by numbness and weakness of the bilateral lower extremities, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a cardiac disability other than ischemic heart disease, to include as due to herbicide exposure and secondary to service-connected PTSD, is denied. 



Entitlement to SMC based on the need for aid and attendance for a spouse is granted.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


